PER CURIAM
The trial court held mother in willful contempt of the provisions of the parties’ dissolution judgment that granted father parenting time with the parties’ child; it fined her $500 as a sanction. ORS 33.015 et seq. Mother appeals, contending that there is not clear and convincing evidence to support the contempt finding. Specifically, she argues that we should, on de novo review, find that father did not request parenting time during the pertinent time period and that mother did not actively discourage their child from having contact with father. Contrary to her assumption, our review is for substantial evidence to support the court’s findings. Patchett and Patchett, 156 Or App 69, 72, 964 P2d 1114 (1998); State ex rel Jiminez and Jimenez, 55 Or App 221, 223, 637 P2d 928 (1981), rev den 292 Or 568 (1982). There is substantial evidence to support the court’s findings in light of the required burden.
Mother also appeals from the modification of the dissolution judgment suspending father’s child support obligation until further order of the court. ORS 1.07.135. Acting pursuant to ORS 107.431, the trial court sought by its ruling to motivate mother to cooperate in the process of re-establishing the relationship between father and child. On de novo review, and giving deference to the trial court’s assessment of the credibility of the parties, we see no reason to modify its ruling. See Kempke and Kempke, 151 Or App 434, 949 P2d 1239 (1997).
Affirmed.